 UP-TO-DATELAUNDRY, INC.247frequent direction,since the employees know their relatively simple jobs and mustkeep pace with the machines.Nevertheless,Riddle daily gives instruction in suchmatters as the amounts of caustic soda and other ingredients to be added to thetanks, and directs Wallace in the maintenanceand service of highly complex ma-chinery,matters which clearly seem nonroutine.In addition,he has limited au-thority to grant time off, must tell the employees what to do when not in production,can assign employees to other departments or borrow them from other departments,and would correct them if need be.He is paid substantially more than his sub-ordinates.There is no evidence that any admitted supervisor actually directs thework of production employees,except on rare occasions.For all these reasons, thehearing officer concludes that Riddle is a supervisor.CONCLUSION AND RECOMMENDATIONHavingfound thatWallace Bowling,E. H. Bowling,Brice Fonvielle,and W. W.Riddle are supervisorsas definedin Section2(11) of the Act, itis recommendedthat the challenges to their ballots be sustained.Up-to-Date Laundry,Inc.'andAFL-CIO Laundry and DryCleaning International Union,Petitioner.Case No. 5-RC-2696.July 24, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9('c) of the National LaborRelations Act, a hearing was held before Lawrence S. Wescott, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer contends that it is engaged solely in a retail busi-ness, that its operations do not meet the Board's retail standards forassertingjurisdiction, and, therefore, the petition should be dismissed.The record discloses that the Employer performs a significant part ofits laundry and dry cleaning work for trading establishments of vari-ous kinds; institutions; industrial, commercial and professional users;and governmental bodies.The Board has found that this type ofwork is wholesale in nature.2Furthermore, where, as here, an Em-ployer is engaged in both retail and nonretail activities, the Boardapplies its nonretail jurisdictional standards.'The Employer also contends that even if its business is consideredto be nonretail it does not meet the Board's current jurisdictionalstandards.We do not agree. The record reveals that the Employerfurnished services valued at over $60,000 to various steamship lineswhose operations meet the Board's jurisdictional standards,Accord-The name of theEmployer appears as amendedat the hearing.J S Latta R Son,114 NLRB 1248, 1249.'LaundryOimnets Association of Greater Cincinnati,123 NLRB '543.124 NLRB No. 30. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, we find that the Employer is engaged in commerce and that itwill effectuate the policies of the Act to assert jurisdiction herein.42.The Employer moved to dismiss the petition on several othergrounds.First, the Employer contends that the Petitioner is not alabor organization within the meaning of the Act, because there areno employees participating in its activities.However, Petitionerexists for the purposes set forth in Section 2(5) of the Act and thesubmission of authorization cards to its parent constitutes participa-tion in its activities.Moreover, the Board has found the Petitionerto be a labor organization inLaundry Owners Association of GreaterCincinnati.'Second, the Employer contends that the Petitioner is fronting for anoncomplying "paper" local (Local 285) which is the real party ininterest.The record indicates that Local 285 is in existence solely tothe extent that it has a charter.As the employees involved in thisproceeding are not admitted to membership in Local 285, the com-pliance of the Petitioner is sufficient to support this petition."Should the Petitioner win an election, a certificate would not issue ifLocal 285 or any other local were in fact in the picture at that time,unless such local was in compliance.Furthermore, noncompliance islitigable in an independent proceeding and not in a representationproceeding.'Finally, the Employer alleges that the employees have not desig-nated the Petitioner as their representative because the authorizationcards submitted to support the petition bear the designation "Ameri-can Federation of Labor and Congress of Industrial Organizationand All Affiliated Organizations." Showing of interest is an admin-istrativematter not litigable by the parties to a representation pro-ceeding.Moreover, the Board is satisfied that the designation of aparent labor organization is, for the purpose of determining thesufficiency of a petitioner's showing of interest, a valid designationof a petitioner affiliate."The authorization cards signed by the Em-ployer's employees designated the AFL-CIO, the parent organizationof the Petitioner.For the reasons given above the Employer's mo-tion to dismiss the petition is hereby denied.'Based on the foregoing, the Board finds that the Petitioner is alabor organization within the meaning of the Act, is the real party ininterest, is the organization designated by Employer's employees andthe Petitioner claims to represent certain employees of the Employer.*Siemons Mailing Service,122 NLRB 81 (MemberJenkins concurringspecially).r Footnote3,supra.See,Trade WindsCompany, Inc.,115 NLRB 860; Cf.LaundryOwners Association ofGreater Cincinnati,supra.'Standard Cigar Company,117 NLRB 852.6General Shoe Corporation,113 NLRB 905.United States Gypsum Company,118 NLRB 20. THEATRICAL PROTECTIVE UNION NO. 1, ETC.2493.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of the Act: All production and maintenance employees of theEmployer employed at its laundry, and dry cleaning plant and at itsretail stores in the Baltimore, Maryland, area, including salesmen,drivers, retail store clerks, and production clerks, but excluding office-clerical and professional employees, watchmen, guards, and super-visors as defined in the Act.i°[Text of Direction of Election omitted from publication.]10 The unit description conforms to the stipulation of the parties.Theatrical Protective Union No. 1,International Alliance of The-atrical Stage Employees and Moving Picture Machine Opera-tors of the United States andCanada, AFL-CIOandColumbiaBroadcasting System,Inc.Case No. 2-CD-161. July 28, 1959DECISION AND DETERMINATION OF DISPUTEThis proceedingarisesunder Section 10(k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen. . .."On February 6, 1958, Columbia Broadcasting System, Inc., hereincalled CBS, filed a charge with the Regional Director for the SecondRegion, alleging that Theatrical Protective Union No. 1, InternationalAlliance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, herein calledLocal 1, had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8(b) (4) (D) of the Act.Thereafter, pursuant to Section 10(k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice. The hearing was held before I. L. Broadwin,hearing officer, on March 17, 1959, at New York City. All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidence124 NLRB No. 29.